Citation Nr: 1446690	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970 and from November 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2014, the Veteran failed to show for the personal hearing he had requested in connection with his appeal and therefore the Board considers his hearing request withdrawn.

The claim of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for a bilateral foot disorder; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the August 2005 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a bilateral foot disorder.  He maintains that it was directly caused by a cold weather injury while on active duty in Korea.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that in an August 2005 rating decision the RO denied service connection for a bilateral foot disorder.  The Veteran did not appeal the August 2005 rating decision.  Moreover, the record does not show that the Veteran, following the August 2005  rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the August 2005  rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decision, the August 2005 rating decision reflects that the RO denied the Veteran's claim because, among other things, he did not have a foot disorder that was aggravated by military service.  

Since the August 2005 rating decision, the Veteran reported in his October 2009 VA Form 9 that, in substance, his bilateral foot disorder did not pre-exist his military service but instead was directed caused by a cold weather injury he sustained on active duty while stationed in Korea.  In this regard, prior to this time the Veteran did not claim service connection for a bilateral foot disorder on a direct service incurrence basis.  Moreover, the Board notes that the January 1969 induction examination is negative for a diagnosis of a foot disorder but service treatment records thereafter document his complaints and treatment for foot pain.  Thus, the Veteran's claim of service connection for a bilateral foot disorder is reopened due to this new theory of entitlement.  See Shade.


ORDER

New and material evidence having been received, the Veteran's claim of service connection for a bilateral foot disorder is reopened; to that extent only, the appeal is granted.




REMAND

Given the Veteran's claims regarding his bilateral foot disorder being directed caused by a cold weather injury he sustained on active duty while stationed in Korea; the fact that his DD Form 214 shows he served in Korea; and the fact that, while the January 1969 induction examination is negative for a diagnosis of a foot disorder, service treatment records thereafter document his complaints and treatment for foot pain, the Board finds that a remand to obtain a medical opinion as to whether the Veteran has a right foot or left foot disability that is related to or had its onset in service service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran associate with the claims file, physically or electronically, all relevant post-service private treatment records.

2.  Associate with the claims file, physically or electronically, all of the Veteran's relevant post-service VA treatment records.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his foot symptoms in and since service.  Provide him a reasonable time to submit this evidence.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the diagnosis and origins of his claimed bilateral foot disorder.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

The examiner should state the likelihood that any foot disability found to be present existed prior to service.  If the examiner concludes that a foot disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of a foot symptoms since service.  

In addition, the examiner must acknowledge and discuss the Veteran's report that the disability was caused or aggravated by exposure to cold temperatures while serving in Korea.

The rationale for all opinions expressed should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


